DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No 2003/0089294 to Biemiller.
Regarding claim 1, Biemiller discloses a boat top storage bag (10) attachable to a top of a boat, the bag comprising: a main body (20) having a plurality of interconnected panels, comprising a front panel (24), side panels (30, 32), a top panel (26), a bottom panel (28), and a rear access panel (closure flap 40), with the rear access panel connected to the bottom panel and removably connectable to the side panels and the top panel by a closure (paragraphs [0042]-[0045]).  Biemiller discloses the closure flap (40) could be removably secured to a front edge (26A) of the upper wall (26) via any suitable securing means, thus facilitating complete removal of the closure flap from the apparatus (10; paragraph [0042]).  Insofar as the completely removable closure flap (40) in Biemiller may be disconnected from the upper wall (26) and sidewalls (30, 32), and remain connected to the lower wall (28) of the apparatus (10), Biemiller meets the structure implied by the functional recitation “the rear access panel and the closure configured to cooperate so that the rear access panel folds down to facilitate removal 
Regarding claim 2, Biemiller discloses the housing (20) could be formed of mesh materials (paragraph [0039]), which meets the structure implied by the recitation “the bottom panel includes drains.”
Regarding claim 8, Biemiller discloses a boat top storage bag (10) attachable to a top of a boat, the bag comprising: a main body (20) having a plurality of interconnected panels, comprising a front panel (24), side panels (30, 32), a top panel (26), a bottom panel (28), and a rear access panel (flap 40), with the rear access panel connected to the bottom panel and removably connectable to the side panels and the top panel by a closure (paragraphs [0042]-[0045]).  Biemiller discloses the closure flap (40) could be removably secured to a front edge (26A) of the upper wall (26) via any suitable securing means, thus facilitating complete removal of the closure flap from the apparatus (10; paragraph [0042]).  Insofar as the completely removable closure flap (40) in Biemiller may be disconnected from the upper wall (26) and sidewalls (30, 32), and remain connected to the lower wall (28) of the apparatus (10), Biemiller .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No 2003/0089294 to Biemiller.
Regarding claim 3, Biemiller discloses the housing (20) could be formed of mesh or breathable polyolefin plastics (paragraph [0039]), which meets the limitation that the top panel is formed of a material to promote airflow.  However, it is uncertain if the mesh or breathable polyolefin plastics in Biemiller is a nylon mesh.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use nylon mesh for the mesh or breathable polyolefin plastics in the bag of Biemiller, since it has been held to be 
Regarding claim 5, Biemiller discloses the claimed invention, especially the bag (10) having a plurality of external pockets (paragraph [0066]).  However, it is uncertain if the plurality of external pockets are on the front panel (24) of the bag.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of external pockets on the front panel of the bag in Biemiller, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 6, Biemiller discloses the claimed invention, especially the bag (10) having a plurality of external pockets (paragraph 0066]), which meets the limitation of a storage pocket on a panel of the bag.  However, it is uncertain if one of the plurality of external pockets are on at least one of the side panels (30, 32) of the bag.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one of the plurality of external pockets on at least one of the side panels of the bag in Biemiller, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 7, Biemiller discloses the claimed invention, especially the bag (10) having an external elastic restraining strap (paragraph [0067]), which meets the limitation a built-in elastic cord on the outside of a panel of the bag.  However, it is uncertain if the external elastic strap is on the bottom panel of the bag.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the external elastic strap on the bottom panel of the bag in Biemiller, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No 2003/0089294 to Biemiller and U.S. Patent No. 6,402,000 to Stark.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734